            Case 5:20-cv-00453-MTT Document 53 Filed 04/09/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


ASHLEY DIAMOND,
                               Plaintiff,
                                                          CASE NO. 5:20-CV-00453-MTT
                v.
TIMOTHY WARD, et al.,
                               Defendants.




I,              hereby declare and state as follows:
     I. My name is - and I am incarcerated at Coastal State Prison.
     2. I met Ashley Diamond in June 2020 when she was transferred to my dormitory at
        Coastal.
     3. When I met Ashley, it was obvious that she was a woman. Ashley looks like a woman,
        acts like a woman, and has breasts. So I was surprised that GDC officials put her at
        Coastal in a dormitory full of men.
     4. The day before Ashley was transferred to my dormitory, Unit Manager Rodney Jackson
        held a dormitory wide meeting. During the meeting, Jackson announced that a "freak"
        was coming to our dormitory, and said "even though [Ashley] has breasts, looks can be
        deceiving.'' He also made a lot of crude jokes and statements about AshJey's body and
        about Ashley being transgender.
     5. Afterwards, I saw Ashley suffer a lot of abuse and attacks from other people in the
        dormitory.
     6. Even though I did not know Ashley well, I didn't like seeing people treat her that way. I
        could tell that Ashley was very afraid and in a lot of pain.
     7. As time passed, I got to know Ashley a little better. Ashley helped me work on my habeas
        corpus petition because she knows a lot about the law. Over time, she also became one of
        my friends.
     8. The more I got to know Ashley, the more instances of abuse I saw. It was an every day,
        frequent kind of thing involving multiple guys.
Case 5:20-cv-00453-MTT Document 53 Filed 04/09/21 Page 2 of 4
Case 5:20-cv-00453-MTT Document 53 Filed 04/09/21 Page 3 of 4
Case 5:20-cv-00453-MTT Document 53 Filed 04/09/21 Page 4 of 4
